J. B. McPHERSON, 'District Judge.
It would be a tedious and unprofitable task to consider these numerous exceptions seriatim. Some of them certainly ought to be sustained — notably those which object to the use of unnecessary epithets, and also the sixteenth, which seeks to introduce an irrelevant issue. The difficulty about taking up each exception in detail is that the passage objected to is frequently partiy good and partly bad, so that the result of striking out the objectionable matter in such case would be to leave the passage disjointed, and sometimes not fairly expressive of the defendants’ thought. I think, therefore, that the best and shortest way out of what might easily become a serious tangle is to require the defendants to recast their answer in a more dignified and dispassionate tone, avoiding, also, the introduction of all matter that is not strictly relevant. _ With this end in view, I shall sustain the exceptions pro forma, and direct the defendants to file a new answer within 20 days.